               Case 19-12835       Doc 62     Filed 09/30/19     Page 1 of 22



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MARYLAND

In Re:                        )
                              )
Rosemarie Antoinette Frazier, ) Case No. 19-12835
                              )
             Debtor.          ) Chapter 11
______________________________)

                             AMENDED CHAPTER 11 PLAN
                               (SEPTEMBER 30, 2019)

         Comes now debtor, by and through counsel, pursuant to 11 U.S.C. 1121, and

hereby submits the following Chapter 11 Plan of Reorganization. Filed herewith is an

accompanying Disclosure Statement that more fully explains the proposals set forth

herein and the basis therefore.

                                       Article I

                                       Definitions

         The terms set forth in this Article I shall have the respective meanings hereinafter

set forth. Any capitalized term used but not otherwise defined herein shall have the

meaning given to that term in the Bankruptcy Code.

1.1. Administrative Claim shall mean any cost or expense of administration of Debtor’s

Chapter 11 case entitled to priority in accordance with Section 503(b) and Section

507(a)(1) of the Bankruptcy Code, including without limitation, all actual and necessary

costs and expenses of preserving Debtor’s estate from and after the Petition Date to and

including the Confirmation Date, all allowances of compensation and reimbursement

approved by the Court in accordance with the Bankruptcy Code, and any fees or charges

assessed against Debtor’s estate under 28 U.S.C. Section 1930.

1.2. Administrative Claimant means the holder of an Administrative Claim.
               Case 19-12835       Doc 62     Filed 09/30/19     Page 2 of 22



1.3. Allowance Date means the date on which a Disputed Claim becomes an Allowed

Claim, either through finalization of a settlement between Debtor and the holder of a

Disputed Claim, confirmation of the Plan, or entry of a Court Order setting the Allowed

Amount of the Claim.

1.4. Allowed Amount means the amount of a Claim including an Equity Interest that is

listed in Debtor’s Schedules as not disputed, contingent, or un-liquidated:

         (A) if the holder of such Claim has not filed a proof of claim within the applicable

period of limitation fixed by the Bankruptcy Court pursuant to Bankruptcy Rule

3003(c)(3); or

         (B) if a holder has filed a timely Proof of Claim: (I) the amount so stated in such

Claim; or, (ii) if an objection to such Claim is filed, such amount as shall be fixed by

Order of the Bankruptcy Court.

1.5. Allowed Claim means a Claim, the amount of which has become or is an Allowed

Amount.

1.6. Allowed Claimant means the holder of an Allowed Claim.

1.7. Bankruptcy Code means Title 11 U.S.C. Section 101 et. seq, as amended.

1.8. Bankruptcy Court means the United States Bankruptcy Court for the District of

Maryland.

1.9. Bankruptcy Rules means the Federal Rules of Procedure governing bankruptcy

cases.

1.10. Bar Date means the date set by the Court as the last date on which Claims of pre-

petition Creditors could be filed against Debtor. Notwithstanding the foregoing, General

Unsecured Creditors arising from Debtor’s rejection of contracts or leases pursuant to




                                               2
              Case 19-12835        Doc 62    Filed 09/30/19    Page 3 of 22



Section 365 of the Bankruptcy Code under the terms of this Plan may be filed no later

than ten (10) days after the Confirmation Date.

1.11. Cash means cash, cash equivalents, and other readily marketable direct obligations

of the United States of America, and certificates of deposit issued by a national bank.

1.12. Claim means a claim against Debtor as defined in Section 101(4) of the Bankruptcy

Code, including but not limited to, any and all Claims arising from the rejection of

executory contracts of Debtor.

1.13. Claimant means an individual or entity holding or having a Claim.

1.14. Class means a group consisting of Claims which are substantially similar to each

other as classified pursuant to the Plan.

1.15. Confirmation means approval of the Plan by the Bankruptcy Court.

1.16. Confirmation Date means the date of entry of the Confirmation Order in accordance

with the provisions of the Bankruptcy Code; provided however, that if the Confirmation

Order or consummation of this Plan is stayed pending appeal, then the Confirmation Date

shall be the date of entry of the Final Order vacating such stay or the date on which such

stay expires or is no longer in effect.

1.17. Confirmation Order means the Final Order of the Bankruptcy Court confirming this

Plan and approving the transactions contemplated herein.

1.18. Debtor Rosemarie Antoinette Frazier.

1.19. Disclosure Statement means the written disclosure statement regarding this Plan

that was approved by the Bankruptcy Court pursuant to Section 1125 of the Bankruptcy

Code.




                                             3
             Case 19-12835         Doc 62    Filed 09/30/19        Page 4 of 22



1.20. Disputed Claim means any Claim for which an Allowed Amount has not yet been

determined and, with respect to which, an objection has been interposed on or prior to the

Confirmation Date or such other date as may be fixed by the Bankruptcy Court or as

otherwise set forth in the Plan.

1.21. Effective Date means 30 days after the Confirmation Order.

1.22. Final Order means an order or judgment of the Bankruptcy Court which is not the

subject of a pending appeal, which has not been reversed, stayed, modified or amended,

and which the time to appeal from or to seek review or rehearing of such order shall have

expired, as a result of which such order shall become final in accordance with the

applicable Bankruptcy Rules.

1.23. General Unsecured Claims means unsecured Claims against Debtor that are not

entitled to priority pursuant to the Bankruptcy Code.

1.24. Impaired Class means a Class as a whole whose legal, equitable or contractual

rights that attach to its Claims are modified and not satisfied by payment in full in Cash

on the Effective Date.

1.25. Insiders mean those persons or entities related to Debtor.

1.26. Petition means the voluntary Chapter 11 petition filed by Debtor on March 5, 2019.

1.27. Petition Date means March 5, 2019 the date on which Debtor filed this Chapter 11

case.

1.28. Plan means this Chapter 11 Plan of Reorganization proposed by Debtor as set forth

herein or as it may be amended or modified from time to time hereafter.

1.29. Priority Claim means any Claim, other than an Administrative Claim to the extent

entitled to priority in payment under Section 507(a) of the Bankruptcy Code, as well as




                                             4
                Case 19-12835          Doc 62       Filed 09/30/19         Page 5 of 22



Claims which Debtor must pay to cure the pre-petition defaults as a condition of

assuming certain real property leases.

1.30. Pro Rata means the same proportion that the Allowed Amount of a Class bear to the

aggregate of the Allowed Amount of all Claims of that particular Class of Claims.

                                             Article II

                  Classification and Treatment of Claims and Interests

                                    PRIORITY TAX CLAIMS

         Pursuant to the 11 U.S.C. §507, the Internal Revenue Service filed a priority tax

claim in the amount of $8901, representing unpaid income taxes and interest due for tax

years 2017 and 2018. Debtor will make full payment on this priority tax claim within 30

days of the Effective Date of the plan. This claim is unimpaired.

                                             CLASSES


Class 1. Administrative Claims. Class 1 Administrative claims are Claims against

Debtor for any cost or expense of the Chapter 11 case allowable under Section 503(b) of

the Bankruptcy Code, including all actual necessary costs and expenses of preserving

Debtor’s estate, including compensation and/or reimbursement of expenses to the extent

allowed under the Bankruptcy code. This class includes the claims of counsel for fees

and reimbursement of expenses. This class also includes fees due the Office of the

United States Trustee.

         Legal Fees. As of the filing of this Plan and Disclosure Statement, it is estimated

that counsel’s administrative fees and expenses will be in the range of $15,000-$30,000

for representation throughout the bankruptcy case, a portion of which already has been

1
 The remainder of the IRS’ claim for penalties in the amount of $267 will treated in Class 17 with the other
general unsecured creditors.


                                                     5
               Case 19-12835          Doc 62       Filed 09/30/19        Page 6 of 22



paid and held in trust pending a forthcoming motion and approval by Court order. The

amount of legal fees and expenses will vary depending on the needs of Debtor. Future

applications for counsel fees and reimbursement of costs will follow throughout the

duration of the case as is necessary. Counsel fees and expense will be paid within five

(5) days of the entry of a Court Order allowing such fees and expenses to be paid. Post-

confirmation, upon notice and opportunity to object, debtor will make payment to

professionals as an administrative expense in the ordinary course of business.

        Trustee Fees. Payments due the Office of the United States Trustee are current

and will remain current through confirmation and post-confirmation until the case

administratively is closed. Based on debtor’s situation, debtor does not anticipate any

significant increase due the United States Trustee from the present $650 due per quarter.

Accordingly, it is estimated that administrative fees due the Office of the United States

Trustee will not exceed $13,000 for the duration of the Plan. Payment of these fees shall

be paid in full by Debtor through the Effective Date of the Plan, and shall continue until

the Bankruptcy Code, applicable Bankruptcy Rule, or Court order no longer requires such

to be paid.

        To the extent there is any other unpaid administrative claim, such claim will be

paid in full, on the Effective Date of the Plan, unless the Creditor agrees otherwise. This

Class 1. Administrative Claims are unimpaired.

Class 2. Secured Claim of Bayview Loan Servicing, LLC.

Class 2 consists of the secured claim of Bayview Loan Servicing, LLC in the amount of

$610,990.2 This claim is secured by a 1st Deed of Trust on debtor’s principal residence


2
  With respect to any monetary amount reflected throughout this Chapter 11 Plan, the amount is rounded up
to the nearest dollar.


                                                   6
              Case 19-12835        Doc 62      Filed 09/30/19      Page 7 of 22



located at 1235 Colonial Park Drive, Severn, Maryland 21144. At the time of the filing

of this bankruptcy case there were pre-petition arrears due Bayview Loan Servicing,

LLC, in the amount of $57,577. Debtor will cure the pre-petition arrears by making

monthly payments in the amount of $1,087 for 60 months (including 5% interest),

commencing on the Effective Date of the Plan, or until paid, whichever occurs first.

Debtor has and will continue to make all post-petition mortgage payments due this Class

as they come due. The Plan further provides that Bayview Loan Servicing, LLC shall

retain its rights as a secured creditor. This Class is impaired.

Class 3. Secured Claim of Colonial HOA, Inc.

        Class 3 consists of the secured claim of the Colonial HOA, Inc. in the amount of

$7,733, for unpaid pre-petition homeowner association fees. This class is secured by

Debtor’s property at 1235 Colonial Park Drive, Severn, Maryland 21144. Debtor will

pay this class in full by making monthly payments in the amount of $146 for 60 months

(including 5% interest), commencing on the Effective Date of the Plan, or until paid,

whichever occurs first. Debtor has and will continue to make all post-petition

homeowner association payments due this Class as they come due. The Plan further

provides that this class shall retain its rights as a secured creditor. This class is impaired.

Class 4. Secured Claim of Quarterfield Utilities, LLC

        Class 4 consists of the secured claim of Quarterfield Utilities, LLC, in the amount

of $2,732, by operation of a duly filed lien for an unpaid pre-petition front footage

assessment. This class is secured by Debtor’s property at 1235 Colonial Park Drive,

Severn, Maryland 21144. Debtor will pay this class in full by making monthly payments

in the amount of $52 for 60 months (including 5% interest), commencing on the Effective




                                               7
              Case 19-12835         Doc 62     Filed 09/30/19     Page 8 of 22



Date of the Plan, or until paid, whichever occurs first. Debtor has and will continue to

make all post-petition payments due this Class as they come due. The Plan further

provides that this class shall retain its rights as a secured creditor. This class is impaired


Class 5. Secured Claim of Deutsche Bank National Trust/Ocwen Loan Servicing

        Class 5 consists of the secured claim of Deutsche Bank National Trust/Ocwen

Loan Servicing in the amount of $303,576. This claim is secured by a 1st Deed of Trust

on debtor’s rental property located at 1843 Whites Ferry Place, Crofton, Maryland 21114.

At the time of the filing of this bankruptcy case there were pre-petition arrears due

Deutsche Bank National Trust/Ocwen Loan Servicing in the amount of $41,535. Debtor

will cure the pre-petition arrears by making monthly payments in the amount of $784 for

60 months (including 5% interest), commencing on the Effective Date of the Plan, or

until paid, whichever occurs first. Debtor has and will continue to make all post-petition

mortgage payments due this Class as they come due. The Plan further provides that

Deutsche Bank National Trust/Ocwen Loan Servicing shall retain its rights as a secured

creditor. This Class is impaired.

Class 6. Secured Claim of Real Time Solutions (BOA)

        This class consists of the secured claim of Real Time Solutions (BOA) in the

amount $52,709. This class is secured by a 2nd Deed of Trust in favor of Real Time

Solutions (BOA) as to the Debtor’s rental property located at 1843 Whites Ferry Place,

Crofton, Maryland 21114. At the time of the filing, there were pre-petition arrears due

Real Time Solutions (BOA) in the amount of $2,660. Debtor will cure the pre-petition

arrears by making monthly payments in the amount of $51 for 60 months (including 5%

interest), commencing on the Effective Date of the Plan, or until paid, whichever occurs



                                               8
              Case 19-12835        Doc 62     Filed 09/30/19       Page 9 of 22



first. Debtor has and will continue to make all post-petition mortgage payments due this

class as they come due. The Plan further provides that Real Time Solutions (BOA) shall

retain its rights as a secured creditor. This Class is impaired.

Class 7. Secured Claim of Blue Ridge at Crofton Meadows HOA, Inc.

        This class consists of the secured claim of Blue Ridge at Crofton Meadows HOA,

Inc. in the amount of $6,172. This class is secured by Debtor’s rental property at 1843

Whites Ferry Place, Crofton, Maryland 21114, for unpaid pre-petition homeowner’s

association fees. Debtor will pay this class in full by making monthly payments in the

amount of $117 for 60 months (including 5% interest) commencing on the Effective Date

of the Plan, or until paid, whichever occurs first. Debtor has and will continue to make

all post-petition payments due this Class as they come due. The Plan further provides

that this class shall retain its rights as a secured creditor. This Class is impaired.

Class 8. Secured Claim of Crofton Meadows HOA, Inc.

        This class consists of the secured claim of the Crofton Meadows HOA, Inc. in the

amount of $1,298. This class is secured by Debtor’s rental property at 1843 Whites Ferry

Place, Crofton, Maryland 21114, for unpaid pre-petition homeowner’s association fees.

Debtor will pay this class in full by making monthly payments in the amount of $25 for

60 months (including 5% interest) commencing on the Effective Date of the Plan, or until

paid, whichever occurs first. Debtor has and will continue to make all post-petition

payments due this Class as they come due. The Plan further provides that this class shall

retain its rights as a secured creditor. This Class is impaired.




                                               9
             Case 19-12835        Doc 62     Filed 09/30/19      Page 10 of 22



Class 9. Secured Claim of AAA Utilities Corporation

       This class consists of the secured claim of AAA Utilities Corporation in the

amount of $5,634. This class is secured by Debtor’s rental property at 1843 Whites Ferry

Place, Crofton, Maryland 21114, for unpaid pre-petition utility assessments/statements of

liens. Debtor will pay this class in full by making monthly payments in the amount of

$107 for 60 months (including 5% interest) commencing on the Effective Date of the

Plan, or until paid, whichever occurs first. Debtor has and will continue to make all post-

petition payments due this Class as they come due. The Plan further provides that this

class shall retain its rights as a secured creditor. This Class is impaired.

Class 10. Secured Claim of Select Portfolio Servicing

       Class 10 consists of the secured claim of Select Portfolio Servicing in the amount

of $201,812. This claim is secured by a 1st Deed of Trust on debtor’s rental property

located at 1536 Harford Square Drive, Edgewood, Maryland 21040. At the time of the

filing of this bankruptcy case there were pre-petition arrears due Select Portfolio

Servicing in the amount of $15,117. Debtor will cure the pre-petition arrears by making

monthly payments in the amount of $286 for 60 months (including 5% interest),

commencing on the Effective Date of the Plan, or until paid, whichever occurs first.

Debtor has and will continue to make all post-petition mortgage payments due this Class

as they come due. The Plan further provides that this class shall retain its rights as a

secured creditor. This Class is impaired.

Class 11. Secured Claim of First Harford Square Associations, Inc.

       This class consists of the secured claim of the First Harford Square Associations,

Inc., in the amount of $4,344. This class is secured by Debtor’s rental property at 1536




                                              10
             Case 19-12835        Doc 62      Filed 09/30/19       Page 11 of 22



Harford Square Drive, Edgewood, Maryland 21040, for unpaid pre-petition homeowner’s

association fees. Debtor will pay this class in full by making monthly payments in the

amount of $82 for 60 months (including 5% interest) commencing on the Effective Date

of the Plan, or until paid, whichever occurs first. Debtor has and will continue to make

all post-petition payments due this Class as they come due. The Plan further provides

that this class shall retain its rights as a secured creditor. This Class is impaired.

Class 12. Secured Claims of City of Baltimore/Bureau of Revenue Collections

        Class 12 consists of the secured claims of the City of Baltimore/Bureau of

Revenue Collections in the total amount of $28,268 for unpaid real property taxes

($7,399); a tax sale redemption ($17,680), and unpaid water/utility assessment ($3,189).

These claims are secured by duly recorded pre-petition liens related to debtor’s rental

property located at 4544 Finney Avenue, Baltimore, Maryland 21215. Debtor will pay

this class in full by making monthly payments in the amount of $534 for 60 months

(including 5% interest), commencing on the Effective Date of the Plan, or until paid,

whichever occurs first. Debtor has and will continue to make all post-petition tax

payments due this Class as they come due. The Plan further provides that this class shall

retain its rights as a secured creditor. This Class is impaired.

Class 13. Secured Claim of Nationstar Mortgage d/b/a Mr. Cooper

        Class 13 consists of the secured claim of Nationstar Mortgage d/b/a Mr. Cooper in

the amount of $308,202.59. This claim is secured by a 1st Deed of Trust on debtor’s

rental property located at 807 7th Street, N.E., Washington, DC 20002. At the time of the

filing of this bankruptcy case there were pre-petition arrears due Nationstar Mortgage

d/b/a Mr. Cooper in the amount of $74,970. The mortgage arrears, in effect, are not truly




                                              11
             Case 19-12835        Doc 62      Filed 09/30/19     Page 12 of 22



mortgage arrears, but rather reflect Mr. Cooper’s advanced payment of a disputed District

of Columbia tax assessment against the property which was in turn added to the balance

due on Debtor’s mortgage account. Since the petition, the District of Columbia has

agreed to reduce the previous tax assessment rate which will generate a refund of the

monies/taxes paid by Mr. Cooper, which in turn, will reduce the mortgage arrears due to

Mr. Cooper to an approximate amount of $30,000. Debtor will cure the pre-petition

arrears (whatever the ultimate amount may be) by making monthly payments in the

amount of $1415 for 60 months (i.e., the full amount, including 5% interest, if no refund

is issued), commencing on the Effective Date of the Plan, or until paid, whichever occurs

first. Debtor has and will continue to make all post-petition mortgage payments due this

Class as they come due. The Plan further provides that this class shall retain its rights as

a secured creditor. This Class is impaired.

Class 14. DCRA (District of Columbia Office of Revenue and Assessments)

       Class 14 consists of the secured claim of the District of Columbia (DCRA) in the

amount of $5,687. This claim is secured by a duly recorded pre-petition lien for unpaid

general assessments against Debtor’s property at 807 7th Street, N.E., Washington, DC

20002. Debtor will pay this class in full by making monthly payments in the amount of

$108 for 60 months (including 5% interest), commencing on the Effective Date of the

Plan, or until paid, whichever occurs first. Debtor has and will continue to make all post-

petition payments due this Class as they come due. The Plan further provides that this

class shall retain its rights as a secured creditor. This Class is impaired.

Class 15. Secured Claim of Jefferson Capital Systems, LLC/American Credit Acceptance

       This class consists of the secured claim of the Jefferson Capital Systems, LLC

(America Credit Acceptance) in the amount of $30,423. This class is secured by


                                              12
             Case 19-12835       Doc 62      Filed 09/30/19     Page 13 of 22



Debtor’s 2010 BMW 535. At the time of the filing there were no pre-petition arrears due

this class. Debtor has and will continue to make all post-petition payments due this Class

as they come due. The Plan further provides that this class shall retain its rights as a

secured creditor. This Class is unimpaired.

Class 16. Secured Claim of Anne Arundel County, Maryland

       This claim consists of the secured claim of Anne Arundel County, Maryland in

the amount of $159 for unpaid utility assessments. The claim is secured by both the

property located at 1235 Colonial Park Drive, Severn, Maryland 21144 (@$74), and the

property located at 1843 Whites Ferry Place, Crofton, Maryland 21114(@$85). Debtor

will make full payment on this secured claim within 30 days of the Effective Date of the

plan. Debtor has and will continue to make all post-petition payments due this Class as

they come due. The Plan further provides that this class shall retain its rights as a secured

creditor. This claim is unimpaired.

Class 17. The Unsecured Creditors

Class 17 consists of the Allowed Unsecured Claims of Debtor that are not entitled to any

priority. These claims consist of the following:

Blue Ridge at Crofton                          $ 7,198
Citibank (LVNV Funding, LLC)                   $ 1,963
Colonial HOA, Inc.                             $     776
Comcast                                        $     552
Comptroller of Maryland                        $ 3,046
Crofton Meadows HOA                            $ 4,103
Internal Revenue Service                       $     267
North Arundel Emergency Physicians             $     982
T-Mobile                                       $     233
U.S. Dept. of Education                        $ 44,727
U.S. Dept. of Education                        $ 63,693
Verizon                                        $ 1,483
                                               ==========
                                               $129,023



                                              13
             Case 19-12835        Doc 62     Filed 09/30/19      Page 14 of 22




       In addition, this Class may include deficiency balance claims of other Classes in

the event the sale, surrender, or other disposition of certain real property creates such

claims. Debtor does not anticipate any deficiency balance claims. Debtor will pay this

class in full by making twenty (20) quarterly payments of 7305 (including 5% interest)

commencing on the Effective Date of the Plan, or until paid, whichever occurs first.

Payment to the claims in this class shall be made in pro rata distribution until paid in full.

In the unlikely event debtor surrenders and/or disposes one or more properties, it is

unlikely that any deficiency claims that any previous secured creditor may claim would

cause this Class to receive less than full payment. This Class is impaired.

Class 18. Debtor’s Interest In Property

       This class consists of Debtor’s interest in her property, both real and personal in

nature. Debtor will retain her interest in such property. This Class is unimpaired.

       All payments to all Classes due under the Plan shall be derived from Debtor’s

income and operations as Debtor-in Possession.

                               Article III

               Impairment of Classes and Corresponding Voting Rights

       Debtor’s Plan provides for full payment for all Classes, but to the extent it does

not provide full cash payment by the Effective Date of the Plan, or otherwise alter in any

way any pre-petition rights, Classes are IMPAIRED. To the extent the Plan provides full

cash payment by the Effective Date and does not otherwise alter in any way any pre-

petition rights, Classes are UNIMPAIRED.




                                              14
             Case 19-12835        Doc 62     Filed 09/30/19     Page 15 of 22



        Unimpaired Classes: Classes 1, 15, 16, and 18, as well as the priority tax claims

of the Internal Revenue are unimpaired. Accordingly, Classes 1, 15, 16 and 18 will be

conclusively presumed to have accepted the Plan pursuant to 11 U.S.C. §1126. With

respect to these Classes, unless the Court disagrees with this assessment and orders that

acceptances be solicited, Debtor will not be providing ballots for voting or otherwise

soliciting the acceptance of the Creditors and/or Equity Security Holders of these classes.

The Priority Tax claims, to the extent it exists, is unimpaired. Regardless, the Internal

Revenue Service is not eligible to vote as a Class pursuant to 11 U.S.C. §1123(a).

However, the Internal Revenue Service will be permitted to indicate whether it consents

to the treatment afforded its claim under the Plan.

        Impaired Classes: Class 2, Class 3, Class 4, Class 5, Class 6, Class 7, Class 8,

Class 9, Class 10, Class 11, Class 12, Class 13, Class 14, and Class 17 are impaired by

the Plan. These classes are entitled to vote to accept or reject the Plan, and will have

accepted the Plan if holders of at least two thirds in dollar amount and a majority (i.e.,

more than half) in number among the holders voting in each Class vote to accept the

Plan.

                               Article IV

                       Executory Contracts and Leases

        There are no executory contracts or leases to assume or reject.

                               Article V

                       Execution, Effect and Terms of the Plan

5.1.    Distributions of Debtor’s cash shall be made by Debtor pursuant to the Plan as of

the Effective Date.




                                             15
             Case 19-12835        Doc 62     Filed 09/30/19      Page 16 of 22



5.2.   Debtor’s cash consists of all net income from her endeavors, including her

employment and rental properties.

5.3.   Debtor shall act as her own disbursing agent for purposes of making any

distribution required under the Plan.

5.4.   Except as otherwise expressly provided in the Plan, on the Confirmation Date all

assets of the estate will vest in Debtor.

5.5.   Pursuant to 11 U.S.C. §1141(d), except as otherwise set forth in the Plan or in the

order confirming the Plan, after confirmation of the Plan, any property dealt with by the

Plan is free and clear of all claims and interests of creditors and equity security holders.

5.6.   Upon completion of all payments due under the Plan, debtor shall be eligible to

receive a discharge

5.7.   Upon receipt of a discharge by debtor, subject to the exceptions set forth in 11

U.S.C. §523, debtor’s liability with respect to any claim and any debt (as defined in

Section 101, U.S.C. ) thereof is extinguished completely, whether reduced to judgment or

not, liquidated or un-liquidated, contingent or non-contingent, asserted or not asserted,

fixed or unfixed, matured or un-matured, disputed or undisputed, legal or equitable,

known or unknown, that arose from any agreement that debtor entered into or obligations

Debtor incurred before the Confirmation Date, or that otherwise arose before

Confirmation Date, including without limitation, liabilities of a kind specified in 11

U.S.C. Sec. 502(g), (h) and (i), whether or not a proof of claim is filed or deemed filed

under 11 U.S.C. Sec. 502 of the Code, or whether or not the holder of such claim has

accepted the Plan.




                                              16
             Case 19-12835       Doc 62     Filed 09/30/19      Page 17 of 22



5.8.    Debtor will file such post-Confirmation reports as may be required by the Court,

or under Bankruptcy Rule, or by the Office of the United States Trustee, until such time

as the case has been administratively closed. Such reports will not be distributed

generally to creditors but will be sent to any creditor requesting them in writing.



5.9.    Professionals retained by debtor as Debtor-in-possession will continue to render

services post-confirmation according to the fee arrangements previously approved by the

Bankruptcy Court, except that formal fee applications may not be required for post-

confirmation services or expense reimbursements. All such fees and expenses may be

paid directly by Debtor. Until such case is administratively closed, statements for such

post-confirmation services and expense reimbursement will be filed with the Court by

Line, and not as an application, and will be served on the Office of the United States

Trustee. Such statements filed by Line will be deemed allowed and payable in full

without the necessity of Court order unless a formal objection to such statement is filed

within ten (10) days of service thereon.

                                      Article VI

                        Jurisdiction and Other Provisions

6.1. Retention of Jurisdiction. The Bankruptcy Court shall retain and have exclusive

jurisdiction over Debtor’s Chapter 11 case for the purpose of determining all disputes and

other issues presented or arising under the Plan, including, without limitation, exclusive

jurisdiction to:

        a. Determine any and all objections to the allowance of Claims or Equity

Interests, including amendments to Debtor’s Chapter 11 schedules, which objections shall




                                             17
             Case 19-12835       Doc 62     Filed 09/30/19     Page 18 of 22



be filed with the Bankruptcy Court other than by debtor within 90 days of the Effective

Date of the Plan or 90 days after proof of claim filed, whichever is later. All objections

of Debtor to claims shall be filed within six (6) months after the Effective Date;

        b. Determine any and all disputes arising under or relating to the Plan;

        c. Determine any and all application for allowance of compensation and

reimbursement of expenses arising out or relating to the case or any Claims;

        d. Determine any and all pending application for rejections of executory contracts

and unexpired leases and the allowance of any Claims resulting from the rejection thereof

or from the rejection of executory contracts or unexpired Leases pursuant to the Plan;

        e. Determine any and all application, adversary proceedings, and contested and

litigated matters commenced in connection with the case before or after the Confirmation

Date;

        f. No default shall be declared under this Plan unless payment to the holder of any

claim shall be overdue by forty-five (45) days;

        g. Modify any provision of the Plan to the full extent permitted by the Bankruptcy

Code;

        h. Correct any defect, cure any omission or reconcile any inconsistency in the

Plan, the exhibits to the Plan or the Order of Confirmation, as may be necessary to carry

out the purposes and intent of the Plan;

        i. Determine such other matters as may be provided for in the Confirmation Order

or as from time to time be authorized under the Provision of the Bankruptcy Code or

other applicable law;




                                             18
             Case 19-12835        Doc 62     Filed 09/30/19     Page 19 of 22



        j. Enforce all orders, judgments, injunctions, and rulings entered in connection

with the Bankruptcy Case;

        k. Enter such orders as may be necessary or appropriate in the aid of Confirmation

and to facilitate proper consummation and implementation of the Plan, and

        l. Consider any act concerning the compromise and settlement of any claim or

cause of action by or against Debtor’s estate.

6.2. Modification of the Plan may be proposed in writing by Debtor at any time before or

after Confirmation provided that the Plan, as modified, meets the requirements of Section

1127 of the Bankruptcy Code. Section 1127 allows modifications to be filed before

Confirmation as long as the Plan, as modified, meets the requirements of Bankruptcy

Code Section 1122 (Classification of Claims and Interests) and Section 1123 (Contents of

the Plan). Modifications after Confirmation require notice and the opportunity for a

hearing. Any holder of a Claim or Interest that has accepted or rejected a Plan is deemed

to have accepted or rejected, as the case may be, such Plan as modified, unless within the

time fixed by the Bankruptcy Court, such holder changes its previous acceptance or

rejection.

6.3. Confirmation of the Plan acts as an injunction against all creditors taking action to

collect on their claims except to the extent of their rights as provided for under the Plan.

Unless and until this bankruptcy case is closed, dismissed, or Debtor has received a

discharge, in the event Debtor fails to make any payment as set forth in the Plan, the

creditor’s sole remedy shall be to file an appropriate motion with the Bankruptcy Court

regarding debtor’s default. Once the case is dismissed or administratively closed with the

Bankruptcy Court, or debtor receives a discharge, the automatic stay imposed by this




                                             19
             Case 19-12835        Doc 62     Filed 09/30/19      Page 20 of 22



bankruptcy case is no longer in effect, and a creditor may pursue its collection remedies

based upon any default. For purposes of the Plan, unless otherwise directed sua sponte

by the Court, this case will not be administratively closed until the earliest of all

payments due under the Plan having been made or sixty (60) months from the effective

date of the Plan.

6.4. Upon Confirmation, all property in the estate shall vest in Debtor, subject to the

terms of this Plan, with full power and authority to manage Debtor’s affairs in any

manner not inconsistent with the requirements of this Plan. Debtor shall have full power

and control over all of debtor’s post-petition earnings, from whatever source. In

particular, debtor shall have full power to manage her rental properties, including but not

limited to maintaining, rehabilitating, and renting such properties, and from time to time,

evicting any non-paying tenants. Additionally, debtor shall, subject to Court approval,

have full power to sell property or grant liens upon her property for any purpose and to

enter into such agreements as in her best business interests that are not inconsistent with

the Plan. Similarly, debtor shall have full power to list properties for sale, and take

whatever action necessary to facilitate sales of property and to enter into any agreements

in connection therewith provided they are in not inconsistent with the Plan.

In the event of conversion of this case to one under Chapter 7, any assets remaining as of

the Confirmation Date shall revert to the bankruptcy estate for administration by the

Chapter 7 Trustee.

                               Article VII

                               Notice

7. All communications and notices relative to the Plan shall be in writing, and may be

delivered by hand, telecopy, or by nationally recognized overnight courier service and


                                              20
             Case 19-12835       Doc 62      Filed 09/30/19      Page 21 of 22



shall be deemed given one business day after so transmitted. If mailed by first class mail,

postage prepaid, all such communications and notices shall be deemed given three days

after so mailed. All such notices shall be addressed to the parties at the respective

addresses as set forth in the records of Debtor, if to Debtor:


                       Rosemarie Frazier
                       1235 Colonial Park Drive
                       Severn, Maryland 21144



                       And to counsel for Debtor:

                       Richard L. Gilman, Esq.
                       Gilman & Edwards, LLC
                       8401 Corporate Drive
                       Suite 450
                       Landover, MD 20785

Or to such other location as Debtor may from time to time designate. Claimants shall

provide debtor with any change of address. Any creditor or other party in interest entitled

to notice pursuant to this Plan shall be deleted from the notice list when that Creditor’s

Allowed Claims have been paid in full. In the event that a creditor fails to maintain a

current mailing address and mail to a creditor is returned as undeliverable after two

attempts, neither Debtor nor Debtor’s counsel shall be required to search for the

creditor’s new location. In such case, any Claim held by such Creditor shall be deemed

to be disallowed for the purpose of any future distributions. Funds which otherwise

would have been paid to such Creditor, shall instead remain available for other




                                             21
            Case 19-12835       Doc 62     Filed 09/30/19    Page 22 of 22



administration according to the terms of the Plan.

                                             Respectfully submitted,

Date:9/30/2019                               /s/Rosemarie Frazier
                                             Rosemarie Frazier as Debtor-In-Possession

Date:9/30/2019.                              Gilman & Edwards, LLC
                                             /s/ Richard L. Gilman
                                             Richard L. Gilman, Esq.
                                             Fed Bar No. 10231
                                             8401 Corporate Drive, Ste. 450
                                             Landover, MD 20785
                                             Tel: 301-731-3303
                                             Fax: 301-731-3072
                                             rgilamn@gilmanedwards.com
                                             Counsel for Debtor




                                            22
